1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     KARISMA GARCIA,                                   Case No. 3:17-cv-00711-MMD-WGC
7                                       Petitioner,                    ORDER
             v.
8
      BRUCE STROUD, et al.,
9
                                    Respondents.
10

11          Petitioner Karisma Garcia has submitted what she has styled as a 28 U.S.C. §
12   2254 petition for a writ of habeas corpus and has now paid the filing fee (ECF No. 4).1
13   She argues that prison disciplinary proceedings against her violated her Fourteenth
14   Amendment due process rights and that as a result she lost statutory/good time credits.
15   Thus, the petition is properly construed as brought pursuant to 28 U.S.C. § 2241. The
16   court has conducted a preliminary review of the petition.
17          It is therefore ordered that the Clerk shall file and electronically serve the petition
18   (ECF No. 1-1) on the Respondents.
19          It is further ordered that the Clerk shall add Adam Paul Laxalt, Nevada Attorney
20   General, as counsel for Respondents.
21          It is further ordered that Respondents shall file a response to the petition,
22   including potentially by motion to dismiss, within sixty days of service of the petition,
23   with any requests for relief by Petitioner by motion otherwise being subject to the normal
24   briefing schedule under the local rules.
25   ///
26   ///
27

28          1Garciainforms the court that she is transgender and undergoing hormone therapy
     (ECF No. 1-1 at 4).
1           It is further ordered that, in any answer filed on the merits, Respondents shall

2    specifically cite to and address the applicable state court written decision and state

3    court record materials, if any, regarding each claim within the response as to that claim.

4           It is further ordered that Petitioner shall have forty-five days from service of the

5    answer, motion to dismiss, or other response to file a reply or opposition, with any other

6    requests for relief by Respondents by motion otherwise being subject to the normal

7    briefing schedule under the local rules.

8           It is further ordered that any additional state court record exhibits filed herein by

9    either Petitioner or Respondents shall be filed with a separate index of exhibits

10   identifying the exhibits by number. The CM/ECF attachments that are filed further shall

11   be identified by the number of the exhibit in the attachment.

12          It is further ordered that the parties will send courtesy copies of all exhibits in this

13   case to the Clerk of Court, 400 S. Virginia St., Reno, NV, 89501, directed to the

14   attention of “Staff Attorney” on the outside of the mailing address label. Additionally, in

15   the future, all parties shall provide courtesy copies of any additional exhibits submitted

16   to the court in this case in the manner described above.

17

18          DATED THIS 15th day of October 2018.
19

20                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                    2
